PLOTKIN, Judge,
concurring in part and dissenting in part.
I agree that the guilty plea in # 329-490 to two counts of burglary must be vacated for the reasons described by the majority.
However, I dissent, because the guilty plea in # 329-525 was not entered in accordance with Boykin v. Alabama. It is clear that relator pled guilty to both cases the same day and received concurrent sentences. The minute entries of the pleas in both cases are identical, thus indicating that the Boykin transcript encompasses the pleas in both cases. The transcript refers to relator’s pleas to the charge of simple burglary of an inhabited dwelling, the charge in case # 329-525. The fact that relator failed to include the 329-525 case number is clearly a technical oversight. It is obvious from the post conviction application that the relator intended to include both cases.